PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DIAMOND et al.
Application No. 16/674,706
Filed: 5 Nov 2019
For: HANDHELD ARTHROPOD DETECTION DEVICE

:
:	DECISION ON PETITION
:
:
:






This is a decision on the petition under 37 CFR 1.78(c) & (e) filed September 23, 2021  to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit to the prior-filed provisional and nonprovisional applications listed in the Application Data Sheet (ADS) filed September 23, 2021.
 
The petition is DISMISSED.

A petition for acceptance of a claim for late benefit under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

See, MPEP 601.05(a).

The data sought to be deleted must bear a strike-out in its entirety and the data sought to be added must be underlined in its entirety - application number; continuity type; prior application number; and prior application filing date. Review of the most recently issued filing receipt is suggested.

Before the petition under 37 CFR 1.78(c) can be granted, a renewed petition and an Application Data Sheet (complying with the provisions of and 37 CFR 1.76) to correct the above matter is required.

Please note that an additional petition fee is not required to seek reconsideration.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street


By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  


Any questions concerning this matter may be directed to the undersigned at 571-272-3205.

/ALESIA M. BROWN/
Alesia Brown
Attorney Advisor
Office of Petitions